       Case 1:18-cv-02921-JMF Document 616-1 Filed 07/05/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                        Plaintiffs,

              v.                                    18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                        Defendants.

  NEW YORK IMMIGRATION
  COALITION, et al.,

      Plaintiffs,
                                                    18-CV-5025 (JMF)
      v.                                            (Consolidated)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

      Defendants.


                                      [PROPOSED] ORDER

       This matter comes before the Court on Plaintiff’s Motion to Alter or Amend the

Judgment. For the reasons set forth below and in the Court’s separate Opinion, the Motion is

GRANTED.

       Having considered all of the materials and arguments that have been submitted in

connection with this motion, IT IS HEREBY ORDERED THAT, this Court’s January 15, 2019

Final Judgment, Order of Vacatur and Permanent Injunction is altered or amended as follows,

consistent with June 27, 2019 opinion of the Supreme Court of the United States:

        The March 26, 2018 decision of the Secretary of Commerce to add a question concerning
citizenship status to the 2020 decennial census questionnaire is VACATED, and the matter is
       Case 1:18-cv-02921-JMF Document 616-1 Filed 07/05/19 Page 2 of 2



REMANDED to the Secretary for further action not inconsistent with this Court’s Orders and the
Supreme Court’s June 27, 2019 Opinion in this matter; and

        Defendants, including the Secretary of Commerce in his Official Capacity, the Director
of the Census in his official capacity, and any successors to those offices, together with their
agents, servants, employees, attorneys, and other persons who are in active concert or
participation with the foregoing, see Fed. R. Civ. P. 65(d)(2), are PERMANENTLY ENJOINED
and ESTOPPED from altering the 2020 decennial census questionnaire or otherwise delaying the
process of printing the 2020 decennial census questionnaire after June 30, 2019, for the purpose
of including a citizenship question.


SO ORDERED.

Dated: July __, 2019                               _________________________
                                                      JESSE M. FURMAN
                                                    United States District Judge
